Tish, J.
When a judge is calling a docket for the exclusive purpose of assigning the cases thereon for trial at a future time, and an attorney for the plaintiff in a given case, when the same is reached, announces merely as a reason for not setting the same for trial that said case will be dismissed, but does not move to then and there dismiss it, the judge can not properly force the parties to make an immediate and final disposition of the case, either by dismissal or otherwise. Judgment reversed.

All the Justices concurring.